Title: From Alexander Hamilton to William Seton, 25 July 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
Philadelphia July 251792

I received your obliging letter by the Post of day and thank you for the first instance of your friendly attention, which it announces. Mr. Pollock certainly has done the utmost that Mr. Greene could have asked and as much as his situation can require, if it is remediable at all.
I have directed the Collector of New York to divide his deposits between your institution & the Branch until he places with you a sum which with what you already have will amount to 100 000 Dollars on account of the U States; a sum it is my intention as far as circumstances will permit to keep continually in your hands. This intention however need not go beyond ourselves.
Truly & most Cordially   Yrs
A Hamilton
William Seton Esq
